DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s arguments filed on Nov. 18, 2022 have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yohanan et al. (Yohanan) (2016/0179017).
Regarding claim 1, Yohanan discloses a product (para 0023, 0028), comprising: at least one semiconductor substrate (inherent, para 0023, 0028); multiple thin-film layers (para 0023, 0028, 0030) disposed on the at least one substrate; and an overlay target (Fig. 2) formed in at least one of the thin-film layers and comprising: a first sub-target (120) having a first center of symmetry (center surrounded by first sub-target 120) and comprising first target features having a first linewidth (Fig. 2); and a second sub-target (110) having a second center of symmetry (center of 1D elements 110, which coincides with center of 2D elements 120) coincident with the first center of symmetry and comprising second target features, which have a second linewidth (para 0037, Fig. 2), which are adjacent to but non-overlapping with the first target features.  Yohanan does not explicitly disclose that the second sub-target (110) have a second linewidth greater than the first linewidth and disclose simply that 2D elements 120 are “respectively sized”.  Interpreting “respectively sized” as “2D elements being smaller with respect to 1D element as shown in drawings”, and with the disclosure that the periphery 115 of 1D elements is larger than the periphery 125 of 2D elements, one of ordinary skill in the art would provide the second linewidth greater than the first linewidth to be sure that the number of elements fit inside the smaller periphery 125 of 2D elements.  
Regarding claim 2, Yohanan discloses wherein the first sub-target (120) extends over a first area of the at least one semiconductor substrate, and the second sub-target (110) extends over a second area of the at least one semiconductor substrate, wherein the second area is larger than and contains the first area (Fig. 2).
Regarding claim 3, Yohanan discloses wherein the first sub- target is surrounded by the second sub-target (Fig. 2).
Regarding claim 4, Yohanan discloses wherein the multiple thin-film layers comprise a first layer and a second layer overlaid on the first layer, and wherein the first target features comprise a first set of the first target features formed in the first layer and a second set of the first target features formed in the second layer (two pairs of 2D elements each on different target layers, para 0030), and the second target features comprise a third set of the second target features formed in the first layer and a fourth set of the second target features formed in the second layer (two pairs of 1D elements each on different target layers, para 0030).
Regarding claim 5, Yohanan discloses wherein the first and second target features comprise linear gratings (Fig. 5).
Regarding claim 6, Yohanan discloses wherein the first set of the first target features (120, Fig. 5) comprises first linear gratings in the first layer (para 0030, 0043), and the second set of the first target features (120, para 0043), comprises second linear gratings in the second layer (para 0030, 0043), wherein each first linear grating is adjacent to but not overlapping with a second linear grating (Fig. 5), and wherein the third set of the second target features (110, Fig. 5) comprises third linear gratings in the first layer (para 0030, 0043), and the fourth set of the second target features (110, para 0043) comprise fourth linear gratings in the second layer (para 0030, 0043), wherein each third linear grating is adjacent to but not overlapping with a fourth linear grating (Fig. 5).
Regarding claim 7, Yohanan discloses wherein the linear gratings in each of the first and second sub-targets comprise first linear gratings having a first orientation and second linear gratings having a second orientation, which is orthogonal to the first orientation (Fig. 5).
Regarding claim 8, Yohanan discloses wherein the first and second target features comprise linear features (Fig. 5).
Regarding claim 9, Yohanan discloses wherein the linear features are arranged to define linear gratings (Fig. 5).
Regarding claim 10, Yohanan discloses wherein the linear features are arranged to define square frames, such that the square frames of the first sub-target are contained within the square frames of the second sub-target (Fig. 5, also see Fig. 2, periphery 115 and 125, para 0029, 0034).
Regarding claim 11, Yohanan discloses wherein the first and second target features comprise respective matrices of square features (Fig. 2, 5).
Regarding claim 12, Yohanan discloses a method for measuring an overlay error (para 0028, Fig. 2), comprising: depositing and patterning multiple thin-film layers on at least one semiconductor substrate to define a matrix of integrated circuit chips and to form an overlay target in at least one of the thin-film layers, the overlay target comprising: a first sub-target (120) having a first center of symmetry (center surrounded by first sub-target 120) and comprising first target features having a first linewidth (Fig. 2); and a second sub-target (110) having a second center of symmetry coincident (center of 1D elements 110, which coincides with center of 2D elements 120) with the first center of symmetry and comprising second target features, which have a second linewidth (para 0037, Fig. 2), and are adjacent to but non-overlapping with the first target features; capturing images of the overlay target; and processing the images to measure an overlay error among the thin-film layers (para 0029). Yohanan does not explicitly disclose that the second sub-target (110) have a second linewidth greater than the first linewidth and disclose simply that 2D elements 120 are “respectively sized”.  Interpreting “respectively sized” as “2D elements being smaller with respect to 1D element as shown in drawings”, and with the disclosure that the periphery 115 of 1D elements is larger than the periphery 125 of 2D elements, one of ordinary skill in the art would provide the second linewidth greater than the first linewidth to be sure that the number of elements fit inside the smaller periphery 125 of 2D elements.  
Regarding claim 13, although Yohanan does not disclose first inspection optics for the first sub-target and second inspection optics for the second sub-target, Yohanan discloses capturing a first image of the first sub-target (120, para 0053, step 220, Fig. 7) in smaller area or periphery (125, para 0034, Fig. 2), and capturing a second image of the second sub-target (110, para 0053, step 210, Fig. 7) in wider periphery (115, para 0031, Fig. 2) than the periphery of the first sub-target.  Inherently Yohanan would provide at least the first inspection optics having a first field of view, and it would have been obvious to one of ordinary skill in the art to provide the second inspection optics having a second field of view since Yohanan discloses different sizes of periphery for first and second sub-targets and would require different field of view for different inspection optics.
Regarding claim 14, Yohanan discloses wherein depositing and patterning the multiple thin-film layers comprises forming the first sub-target over a first area of the at least one semiconductor substrate that corresponds to the first field of view, and forming the second sub-target over a second area of the at least one semiconductor substrate that is larger than the first area and corresponds to the second field of view (Fig. 2, para 0030, 0031, 0034, periphery 115, 125).
Regarding claim 15, Yohanan discloses wherein the first sub-target is surrounded by the second sub-target (Fig. 2).
Regarding claim 16, Yohanan discloses wherein depositing the multiple thin-film layers comprises depositing a first layer 25and a second layer overlaid on the first layer, and wherein patterning the multiple thin-film layers comprises forming a first set of the first target features in the first layer and a second set of the first target features in the second layer, and forming a third set of the second 5target features in the first layer and a fourth set of the second target features in the second layer.
Regarding claim 17, Yohanan discloses wherein the first and second target features comprise linear gratings (Fig. 5).
Regarding claim 18, Yohanan discloses wherein the first set of the first target features (120, Fig. 5) comprises first linear gratings in the first layer (para 0030, 0043), and the second set of the first target features (120, para 0043), comprises second linear gratings in the second layer (para 0030, 0043), wherein each first linear grating is adjacent to but not overlapping with a second linear grating (Fig. 5), and wherein the third set of the second target features (110, Fig. 5) comprises third linear gratings in the first layer (para 0030, 0043), and the fourth set of the second target features (110, para 0043) comprise fourth linear gratings in the second layer (para 0030, 0043), wherein each third linear grating is adjacent to but not overlapping with a fourth linear grating (Fig. 5).
Regarding claim 19, Yohanan discloses wherein the linear gratings in each of the first and second sub-targets comprise first linear gratings having a first orientation and second linear gratings having a second orientation, which is orthogonal to the first orientation (Fig. 5).
Regarding claim 20, Yohanan discloses wherein the first and second target features comprise linear features (Fig. 5).
Regarding claim 21, Yohanan discloses wherein patterning the multiple thin-film layers comprises arranging the linear 5features to define linear gratings (Fig. 5, para 0043).
Regarding claim 22, Yohanan discloses wherein patterning the multiple thin-film layers comprises arranging the linear features to define square frames, such that the square frames of the first sub-target are contained within the square frames 10of the second sub-target (Fig. 5, also see Fig. 2, periphery 115 and 125, para 0029, 0034, 0043).
Regarding claim 23, Yohanan discloses wherein the first and second target features comprise respective matrices of square features (Fig. 2 and 5).
Response to Arguments
	Applicant argues, in the response filed on Nov. 18, 2022, that Yohanan’s Fig. 2 shows 2D elements 120, which has “dimension bigger than that of the linewidth of the 1D element”.  Applicant argues that this depiction is “opposite of the interpretation in the Office Action”.  The examiner respectfully disagrees with applicant’s argument.  Applicant further states that periphery 125 and periphery 115 are not linewidths.  The Office Action does not take a position that the peripheries 125 and 115 are linewidths.  The Office Action takes a position that Fig. 2 of Yohanan shows that 2D element 120 has smaller linewidth than the 1D element.  The annotated portion of Fig. 2 shows the width between two arrows that are being interpreted as the “linewidth” of the 2D elements 120.  
	Applicant further argues that “drawings are to scale and is silent as to dimensions”.  However, the Yohanan is not completely silent as to dimensions.  Yohanan discloses in para 0037, the dimensions of the 1D elements 110, and states that the 2D elements are “respectively sized”.  Further, 35 U.S.C. 103 rejections were applied, and the reference as a whole would suggest to one of ordinary skill in the art the 2D elements have smaller linewidth than the 1D elements.  

    PNG
    media_image1.png
    389
    413
    media_image1.png
    Greyscale


	Lastly, applicant argues that Yohanan does not teach or suggest fitting a certain number of elements within the smaller periphery of the 2D elements.  Yohanan does explicitly disclose the dimensions of 1D elements 110 and the periphery 115 (para 0031, 0037), and based on those dimensions, area inside periphery 125 would have certain dimension in which “a plurality of 2D elements 120” (para 0029) would have to be placed.  Again with rejections based on 35 U.S.C. 103, it is what the reference as a whole would have suggested to one of ordinary skill in the art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        December 8, 2022